Judgment affirmed.  See Opinion and Judgment Entry. [CHRISTLEY] (NADER) (O'NEILL)
DOMESTIC RELATIONS/CHILD CUSTODY:
  The trial court has broad discretion in allocating the custody of minor children.  A court of appeals will not reverse the judgment of the trial court in the absence of an abuse of discretion.
  The cohabitation of a residential parent with another person will not be the basis for a modification of a parenting decree unless the cohabitation can be shown to have had an adverse effect on the child such that a modification of custody would be in the best interest of the child.